Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J Darwin King on 3/17/2021.

The application has been amended as follows: 
In claim 1, line 7, after “wherein the solution contains an amount of the”, delete “amine” and insert --amines--.
 In claim 1, line 7, after “contains an amount of the amine, wherein the”, delete “amine activates” and insert --amines activate--.
In claim 1, line 10, after “using a fluorescence detector, the amount of the”, delete “amine” and insert --amines--.
In claim 1, line 12, after “the indicator-metal complex, wherein the”, delete “amount of amine comprises” and insert --amines comprise--.
In claim 5, line 2, after “The method of claim 1, wherein the”, delete “amine comprises” and insert --amines comprise--.
In claim 8, line 2, after “wherein the indicator-metal complex is fluorescent and wherein the”, delete “amine activates” and insert --amines activate--.
In claim 10, line 2, after “wherein the fluorescence intensity is correlated to the amount of the”, delete “amine” and insert --amines--.
In claim 11, line 13, after “wherein the solution contains an amount of the”, delete “amine” and insert --amines--.
In claim 11, line 14, after “contains an amount of the amine, wherein the”, delete “amine activates” and insert --amines activate--.
In claim 11, line 16, after “using the fluorescence detector, the amount of the”, delete “amine” and insert --amines--.
In claim 11, line 18, after “by measuring the fluorescence intensity of the indicator-metal complex, wherein the”, delete “amount of amine comprises” and insert --amines comprise--.
In claim 15, line 1, after “The device of claim 11, wherein the”, delete “amine comprises” and insert --amines comprise--.
In claim 18, line 2, after “wherein the indicator-metal complex is weakly fluorescent and where in the”, delete “amine activates” and insert --amines activate--.
In claim 20, line 7, after “the solution, wherein the solution contains an amount of the”, delete “amine” and insert --amines--. 
In claim 20, line 7, after “contains an amount of the amine, wherein the”, delete “amine activates” and insert --amines activate--.
In claim 20, line 10, after “using the fluorescence detector, the amount of the”, delete “amine” and insert --amines--.
In claim 20, line 13, after “wherein the indicator-metal complex is fluorescent and wherein the”, delete “amine activates” and insert --amines activate--.
In claim 20, line 15, after “thereby causing the change in fluorescence intensity, wherein the”, delete “amount of amine comprises” and insert --amines comprise--.
In claim 6, after “the method of claim 1, wherein the”, delete “amine is selected from the group consisting of: diethylenetriamine and ethanolamine” and insert --amines comprise at least ethanolamine--.
In claim 16, after “the method of claim 11, wherein the”, delete “amine is selected from the group consisting of: diethylenetriamine and ethanolamine” and insert --amines comprise at least ethanolamine--.
Cancel claim 9.
Cancel claim 19.
In the Abstract, line 7, after “intensity of the indicator-metal complex.”, delete “Other aspects are described and claimed.”


Response to Amendment
The Amendment filed 03/08/2021 has been entered. Claims 1-8, 10-18, and 20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and 
	
Election/Restrictions
Claims 1-8, 10-18 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-8, 10 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one chamber, pump,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 03/08/2021, with respect to claims 11-19 have been fully considered and are persuasive.  The rejection of claims 11-19 has been withdrawn. 

Reasons for Allowance
Claims 1-8, 10-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, amended claim 11 is allowable because the prior art does not teach the limitations of the claimed storage device. 
Specifically, the closet prior art Stuart et al. (US 20190265165 A1, hereinafter “Stuart”) teaches a method for detecting film-forming amines using a measurement device (Fig. 1, element 250) for measuring amines in a solution comprising a processor (claim 19; paragraph [0024]), a memory (paragraph [0024]) wherein the solution contains an amount of amine (paragraph 0028]), wherein the amine is capable of activating the dye/buffer reagent causing a change in fluorescence intensity of the dye/buffer reagent (paragraphs [0008]-[0009]; Figs. 2-5), and to measure the amount of amine in the solution by measuring the fluorescence intensity of the dye/buffer reagent (paragraph [0024]; “fluorometer”). Stuart teaches computer hardware and software may be configured as feedback control that sends signals to a feed pump to control introduction of film-forming amines into the water system (paragraph [0024]). Stuart teaches at least one chamber (Fig. 1, elements 230, 210). Stuart teaches the amines comprises a non-aromatic amine with a hydrophobic tail (paragraph [0014]).
However, Stuart fails to teach the memory stores code, the code being executable by the processor and configured to: prepare, within at least one chamber, an indicator-metal complex, wherein to prepare the indicator-metal complex comprises introducing and combining an indicator and a metal into and within the at least one chamber; and introduce, using the pump, the indicator-metal complex to the solution.

The prior art fail to teach or fairly suggest, alone or in combination, the limitations that Stuart fail to teach above. Therefore, claims 11 is allowable, with claims 12-18 allowable because it is dependent on claim 11.

Regarding claim 1, amended claim 1 is allowable because the prior art does not teach a method for measuring amines in a solution, comprising: preparing, within at least one chamber, an indicator-metal complex, wherein the indicator-metal complex comprises introducing and combining an indicator and a metal into and within the at least one chamber; introducing, using a pump, the indicator-metal complex to the solution, wherein the solution contains an amount of the amines, wherein the amines activate the indicator-metal complex causing a change in fluorescence intensity of the indicator-metal complex; and measuring, using a fluorescence detector, the amount of the amines in the solution by measuring, using the fluorescence 
For the same reasons as stated above regarding claim 11, the prior art fail to teach or fairly suggest, alone or in combination, the limitations that Stuart fail to teach above. Therefore, claims 1 is allowable, with claims 2-8 and 10 allowable because it is dependent on claim 1.

Regarding claim 20, amended claim 20 is allowable because the prior art does not teach a method for measuring amines in a solution, comprising: preparing, within at least one chamber, an indicator-metal complex, wherein to prepare the indicator-metal complex comprises introducing and combining an indicator and a metal into and within the at least one chamber; and introducing, using the pump, the indicator-metal complex to the solution, wherein the amount of amine comprises a non-aromatic amine with a hydrophobic tail.
Specifically, the closet prior art Stuart teaches a method for detecting film-forming amines using a measurement device (Fig. 1, element 250) for measuring amines in a solution comprising a processor (claim 19; paragraph [0024]), a memory (paragraph [0024]) wherein the solution contains an amount of amine (paragraph 0028]), wherein the amine is capable of activating the dye/buffer reagent causing a change in fluorescence intensity of the dye/buffer reagent (paragraphs [0008]-[0009]; Figs. 2-5), and to measure the amount of amine in the solution by measuring the fluorescence intensity of the dye/buffer reagent (paragraph [0024]; “fluorometer”). Stuart teaches computer hardware and software may be configured as feedback control that sends signals to a feed pump to control introduction of film-forming 
However, Stuart fails to teach preparing, within at least one chamber, an indicator-metal complex, wherein to prepare the indicator-metal complex comprises introducing and combining an indicator and a metal into and within the at least one chamber; and introducing, using the pump, the indicator-metal complex to the solution.
Klockow teaches an overview of fluorescent sensors for amines and an indicator-metal complex (Fig. 14; page 454, lines 16-23,) wherein the indicator-metal complex comprises an indicator (“fluorophore calcein”) and a metal (“nickel ion”) for measuring histamine. Klockow further teaches the indicator-metal complex wherein the indicator comprises a calcein blue derivative (page 454, lines 16-23, “fluorophore calcein”). Klockow further teaches the indicator-metal complex is weakly fluorescent (Fig. 14; page 454, lines 16-23, “quenched”) and wherein the amine activates the indicator-metal complex by removing the metal from the indicator-metal complex, thereby causing the change in fluorescence intensity (Fig. 14; page 454, lines 16-23). However, Klockow’s teaches the amines detected are connected to an aromatic ring (page 545, lines 16-20), thus it would not be obvious to one of ordinary skill in the art to combine Klockow with Stuart to arrive at the current invention.
The prior art fail to teach or fairly suggest, alone or in combination, the limitations that Stuart fail to teach above. Therefore, claim 20 is allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HENRY H NGUYEN/Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798